           Case 4:18-cv-00583-JM Document 7 Filed 04/17/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

MELISSA FRANCES JOHNSTON                                                            PLAINTIFF

V.                            CASE NO. 4:18-CV-583-JM-PSH

ANSWERFONE, ET AL.                                                               DEFENDANTS

                                            ORDER

       Plaintiff Melissa Johnston filed this federal lawsuit on August 28, 2018. In a January 22,

2020, Order, the Court alerted Ms. Johnston that her case would be dismissed unless she

successfully completed service of process by February 7, 2020. (Doc. No. 6)

       The time for complying with the requirements set out in the January 22nd Order has

passed, and service of process has not been shown.

       Ms. Johnston’s case is dismissed, without prejudice, under Local Rule 5.5(c)(2), for

failure to comply with the Court’s January 22, 2020 Order.

       DATED this 17th day of April, 2020.

                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
